Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00275-CV
____________

JIMMY VAUGHAN D/B/A BOTANICAL LANDSCAPE DESIGN, Appellant

V.

SIREN STEEL, INC.,  Appellee



On Appeal from the 113 th District Court
Harris County, Texas
Trial Court Cause No. 2006-43991



MEMORANDUM  OPINION
	We received communication from the mediator on October 23, 2007, stating
that the parties had settled.  Because no motion to dismiss was filed, on February 19,
2008, the Court issued a notice warning that unless, within 15 days of the date of the
notice, the parties to the appeal demonstrate that there was a live controversy between
them as to the merits of this appeal, the appeal would be dismissed.   See Hallmark
Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935 (Tex. App. -Houston [1st
Dist.] 1978, no writ) (existence of actual controversy is essential to exercise of
appellate jurisdiction).  Appellant has filed no response.
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 
42.3(b),(c).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.